FILED
                            NOT FOR PUBLICATION                                 JAN 23 2017

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No.    15-10611

              Plaintiff-Appellee,                D.C. No. 4:14-cr-01426-JGZ

 v.
                                                 MEMORANDUM*
J. JESUS OCEGUEDA-OCEGUEDA,

              Defendant-Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                    Jennifer G. Zipps, District Judge, Presiding

                           Submitted January 18, 2017**

Before:      TROTT, TASHIMA, and CALLAHAN, Circuit Judges.

      J. Jesus Ocegueda-Ocegueda appeals from the district court’s judgment and

challenges his bench-trial conviction and 57-month concurrent sentences for

conspiracy to possess with intent to distribute and possession with intent to

distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C),

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 846; and conspiracy to import and importation of methamphetamine, in

violation of 21 U.S.C. §§ 952(a), 960(a)(1), 960(b)(3), and 963. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Ocegueda-Ocegueda’s counsel has filed

a brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Ocegueda-Ocegueda the opportunity to

file a pro se supplemental brief. No pro se supplemental brief or answering brief

has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                    15-10611